DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 7 January 2021 is acknowledged.  Claims 1, 6-9, and 18 have been amended.  Claims 1-9 and 12-22 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 18, “the electrical connector has a surface farther from a top surface of the carrier substrate than any surface of the routing die is from the top surface of the carrier substrate,” in combination with, “the through vias of the routing die being physically and electrically connected to the first redistribution structure [ ], the first surface of the encapsulant being coplanar with a second surface of the substrate of the routing die, the second surface of the substrate of the routing die physically contacting the one or more dielectric layers of the redistribution structure,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 18, “the electrical connector has a surface farther from a top surface of the carrier substrate than any surface of the routing die is from the top surface of the carrier substrate,” in combination with, “the through vias of the routing die being physically and electrically connected to the first redistribution structure [ ], the first surface of the encapsulant being coplanar with a second surface of the substrate of the routing die, the second surface of the substrate of .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites the limitation, “the electrical connector has a surface farther from a top surface of the carrier substrate than any surface of the routing die is from the top surface of the carrier substrate,” in combination with, “the through vias of the routing die being physically and electrically connected to the first redistribution structure [ ], the first surface of the encapsulant being coplanar with a second surface of the substrate of 
Claims 19-21 are rejected for merely containing the flaws of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation, “the electrical connector has a surface farther from a top surface of the carrier substrate than any surface of the routing die is from the top surface of the carrier substrate,” in combination with, “the through vias of the routing die being physically and electrically connected to the first redistribution structure [ ], the first surface of the encapsulant being coplanar with a second surface of the substrate of the routing die, the second surface of the substrate of the routing die physically contacting the one or more dielectric layers of the redistribution structure.”  It is unclear how the electrical connector (112) may have a surface farther from a top surface of the carrier substrate (100) than any surface of the routing die (160) is from the top surface of the carrier substrate in an embodiment wherein the through vias (170) of the routing die are physically and electrically connected to the first redistribution structure (131), the first surface of the encapsulant (130) is coplanar with a second surface of the substrate (162) of the routing die, and the second surface of the substrate of the routing die physically contacts the one or more dielectric layers of the redistribution structure.  As shown in FIGs. 16-18, the only embodiment comprising a routing die with through vias, the electrical connector (112) is formed at a same distance from a top surface of the 
Claim 18 recites the limitation, “the first redistribution structure.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying art, this feature will be interpreted as the redistribution structure.
Claim 18 recites the limitation, “the encapsulant.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying art, this feature will be interpreted as the molding compound.
Claim 18 recites the limitation, “a second surface of the substrate of the routing die.”  There is insufficient basis for the term “second” in the claim because no first surface of the substrate of the routing die has been claimed.
Claims 19-21 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US Patent Application Publication 2015/0364422, hereinafter Zhai ‘422) in view of Lee et al. (US Patent Application Publication 2016/0133571, hereinafter Lee ‘571), Lin et al. (US Patent Application Publication 2015/0145142, hereinafter Lin ‘142), Shih et al. (US Patent 9,761,559, hereinafter Shih ‘559), Hatano et al. (US Patent Application Publication 2006/0226527, hereinafter Hatano ‘527), and Kim et al. (US Patent Application Publication 2016/0093571, hereinafter Kim ‘571), all six of record.
With respect to claim 18, as best understood by Examiner (for reasons described in the 35 U.S.C. 112(b) rejection of the claim above), Zhai ‘422 teaches (FIGs. 1-6 and 10) a method substantially as claimed, comprising:
forming a first die (102) comprising an active side (top surface) and a back-side (bottom surface) ([0026]), wherein forming the first die (102) comprises:
forming a first set (leftmost terminals 114 coupling routing die 112 to first die 102) and a second set (106) of die connectors on the active side (top surface) of the first die (102) ([0026]);
forming a first package (130’) ([0038]) comprising:
forming (FIG. 10) an electrical connector (124) ([0038]);
adhering (FIG. 2) the first die (102) to a carrier substrate (110), the active side (top surface) being opposite a back-side (bottom surface), the first die (102) being adjacent the electrical connector (124) ([0026]);
adhering (FIG. 2) a second die (104) to the carrier substrate (110), an active side (top surface) of the second die (104) comprising a third set (rightmost 
bonding (FIG. 3) a routing die (112) to the first and second dies (102 and 104) using the first (leftmost terminals 114 coupling routing die 112 to first die 102) and third (rightmost terminals 114 coupling routing die 112 to second die 104) sets of die connectors, wherein the routing die (112) comprises a substrate (surface on which traces 115 are formed), the routing die (112) being free of active and passive devices ([0027-0029]);
encapsulating (FIG. 4) the first die (102), the second die (104), the routing die (112), and the electrical connector (124) with a molding compound (116) ([0030]);
forming (FIG. 6) a redistribution structure (118 and 120) overlying the active side (top surface) of the first die (102), the molding compound (116), and the electrical connector (124), the redistribution structure (118 and 120) comprising second metallization patterns (120) in one or more dielectric layers (118 surrounding 120), the second metallization patterns (120) of the redistribution structure (118 and 120) being electrically coupled to the second (106) and fourth (108) sets of die connectors and the electrical connector (“vias 124 being used to connect RDL 118 with terminals/connections in a top package”), a first surface (lower surface) of the molding compound (116) physically contacting the one of more dielectric layers (118 surrounding 120) of the redistribution structure (118 and 120), the first surface (lower surface) of the 
removing (FIG. 5) the carrier substrate (110) ([0032]).
Thus, Zhai ‘422 is shown to teach all the features of the claim with the exception of:
the first set of die connectors being shorter than the second set of die connectors;
the third set of die connectors being shorter than the fourth set of die connectors;
wherein the electrical connector is formed over the carrier substrate;
through vias extending through the substrate, and an interconnect structure on the substrate and the through vias, the interconnect structure comprising first metallization patterns in one or more dielectric layers, the first metallization patterns being electrically coupled to the through vias, die connectors of the first routing die being electrically coupled to the first metallization patterns of the interconnect structure;
wherein after bonding the routing die, the electrical connector has a surface farther from a top surface of the carrier substrate than any surface of the routing die is from the top surface of the carrier substrate;
the through vias of the routing die being physically and electrically connected to the first redistribution structure; and

However, Lee ‘571 teaches (FIGs. 13A and 13B) tall die connectors (1324) for connecting to a redistribution layer (1342 and 1348), and short die connectors (1328) for connecting to a routing die (1310) ([0122]).  This results in a similar structure as Zhai ‘422, and allows for the routing die (1310) to be formed beneath the redistribution layer (1342 and 1348).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have formed the first set of die connectors and the third set of die connectors of Zhai ‘422 being shorter than the second set of die connectors and the fourth set of die connectors respectively as taught by Lee ‘571 to allow for the routing die to be formed beneath the redistribution layer.
Thus, Zhai ‘422 and Lee ‘571 are shown to teach all the features of the claim with the exception of:
wherein the electrical connector is formed over the carrier substrate;
through vias extending through the substrate, and an interconnect structure on the substrate and the through vias, the interconnect structure comprising first metallization patterns in one or more dielectric layers, the first metallization patterns being electrically coupled to the through vias, die connectors of the first routing die being electrically coupled to the first metallization patterns of the interconnect structure;
wherein after bonding the routing die, the electrical connector has a surface farther from a top surface of the carrier substrate than any surface of the routing die is from the top surface of the carrier substrate;

bonding a second package to the first package using a first set of conductive connectors, the second package being proximate a back-side of the first and second dies.
However, Lin ‘142 teaches (FIG. 2) an electrical connector (212) over a carrier substrate (200), adjacent a first die (222), encapsulated by a molding compound (234), and over and electrically coupled with a first redistribution structure (235); and bonding a second package (310) to a first package using a first set of conductive connectors (260) ([0021, 0028, 0031, 0033, 0035, 0038, 0048-0049]) to integrate various packages with different or similar functions ([0003]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have practiced the method of Zhai ‘422 and Lee ‘571 wherein the electrical connector is formed over the carrier substrate; and bonding a second package to the first package using a first set of conductive connectors, the second package being proximate a back-side of the routing die as taught by Lin ‘142 to integrate various packages with different or similar functions.
Thus, Zhai ‘422, Lee ‘571, and Lin ‘142 are shown to teach all the features of the claim with the exception of:
through vias extending through the substrate, and an interconnect structure on the substrate and the through vias, the interconnect structure comprising first metallization patterns in one or more dielectric layers, the first metallization patterns 
wherein after bonding the routing die, the electrical connector has a surface farther from a top surface of the carrier substrate than any surface of the routing die is from the top surface of the carrier substrate; and
the through vias of the routing die being physically and electrically connected to the first redistribution structure.
However, Shih ‘559 teaches (FIG. 13) a routing die (13) comprising through vias (132) extending through a substrate of said routing die and electrically connecting die connectors (131) of said routing die to a redistribution structure (60) to provide an interconnection between dies (11 and 12) and said redistribution structure (60) (col. 7, ln. 17-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have formed the routing die of Zhai ‘422, Lee ‘571, and Lin ‘142 further comprising through vias extending through the substrate, the through vias of the routing die being physically and electrically connected to the first redistribution structure as taught by Shih ‘559 to provide an interconnection between dies and said redistribution structure.
Thus, Zhai ‘422, Lee ‘571, Lin ‘142, and Shih ‘559 are shown to teach all the features of the claim with the exception of:
an interconnect structure on the substrate and the through vias, the interconnect structure comprising first metallization patterns in one or more dielectric layers, the first metallization patterns being electrically coupled to the through vias, die 
wherein after bonding the routing die, the electrical connector has a surface farther from a top surface of the carrier substrate than any surface of the routing die is from the top surface of the carrier substrate.
However, Hatano ‘527 teaches (FIG. 3) a routing die comprising an interconnect structure having metallization patterns (4) in one or more dielectric layers (the “insulating layers [ ] interposed among the interconnect layers”) on a substrate (3) to provide insulation to said metallization patterns while providing interconnections between dies (2a and 2b) ([0047, 0051]).  Applying the interconnect structure of Hatano ‘527 to the method of Zhai ‘422, Lee ‘571, Lin ‘142, and Shih ‘559 would result in said interconnect structure being on the substrate and the through vias, the first metallization patterns being electrically coupled to the through vias, and die connectors of the first routing die being electrically coupled to the first metallization patterns of the interconnect structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have formed the routing die of Zhai ‘422, Lee ‘571, Lin ‘142, and Shih ‘559 further comprising an interconnect structure on the substrate and the through vias, the interconnect structure comprising first metallization patterns in one or more dielectric layers such that the first metallization patterns would be electrically coupled to the through vias, and die connectors of the first routing die would be electrically coupled to the first metallization patterns of the interconnect structure as taught by Hatano ‘527 to provide insulation to said metallization patterns while providing interconnections between dies.

However, Kim ‘571 teaches (FIG. 1) wherein after bonding a routing die (140), an electrical connector (182) has a surface (top surface) farther from a top surface of a carrier substrate (110) than any surface of the routing die is from the top surface of the carrier substrate ([0019-0021]) in a package that obviates the need for large landing pads ([0013]).  This difference in height allows for the routing die (140) to be more efficiently arranged (e.g. providing additional space for insulation above said routing die that protects said routing die from the redistribution structure) between the first and second dies and the redistribution structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have practiced the method of Zhai ‘422, Lee ‘571, Lin ‘142, Shih ‘559, and Hatano ‘527 wherein after bonding the routing die, the electrical connector has a surface farther from a top surface of the carrier substrate than any surface of the routing die is from the top surface of the carrier substrate as taught by Kim ‘571 to allow for the routing die to be more efficiently arranged (e.g. providing additional space for insulation above said routing die that protects said routing die from the redistribution structure) between the first and second dies and the redistribution structure.

With respect to claim 19, Zhai ‘422 teaches (FIG. 10) wherein the second (106) and fourth (108) sets of die connectors of the first (102) and second (104) dies are adjacent the routing die (112) and extend from a front-side of the routing die (112) to the back-side of the routing die (112) ([0026-0027]).

With respect to claim 20, Zhai ‘422 teaches (FIG. 10) the additional limitation wherein die connectors of the second (106) and fourth (108) sets of die connectors have a first height, and wherein the routing die (112) has a second height ([0026]).
Zhai ‘422 does not teach the first height being greater than the second height.
However, Kim ‘571 teaches (FIG. 1) a height of second (181) and fourth (180) die connectors greater than a height of a routing die (140) ([0019, 0021]) in a package that obviates the need for large landing pads ([0013]).  This difference in height allows for the routing die (140) to be more efficiently arranged (e.g. providing additional space for insulation above said routing die) between the first and second dies and the redistribution structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have formed the first height of Zhai ‘422, Lee ‘571, Lin ‘142, Shih ‘559, Hatano ‘527, and Kim ‘571 greater than the second height as taught by Kim ‘571 to allow for the routing die to be more efficiently arranged (e.g. providing additional space for insulation above said routing die that protects said routing die from the redistribution structure) between the first and second dies and the redistribution structure.

With respect to claim 21, Zhai ‘422 does not teach wherein the second package structure comprises a third die, the third die being electrically coupled to the first die by the electrical connector and the redistribution structure.
However, Lin ‘142 teaches (FIG. 2) a first package structure comprising a first through via (212) extending through an encapsulant (234) adjacent to a first integrated circuit die (222) over and electrically connected to a second redistribution structure (206, 208, 214, 216, and 218) formed between said first integrated circuit die and a second package structure (310); the second package structure bonded to the first package structure by conductive connectors (260) and comprising a third integrated circuit die (262 and 264) electrically coupled to said first integrated circuit die by said first through via and a first redistribution structure (235 and 236) ([0023, 0025, 0028-0029, 0033, 0035, 0038, 0048-0049]) to integrate various packages with different or similar functions ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have formed the second package structure of Zhai ‘422, Lee ‘571, Lin ‘142, Shih ‘559, Hatano ‘527, and Kim ‘571 comprising a third die, the third die being electrically coupled to the first die by the electrical connector and the redistribution structure as taught by Lin ‘142 to integrate various packages with different or similar functions.

Response to Arguments
Applicant’s amendments to claim 18 are sufficient to overcome the prior objections to the drawings and the specification made in the non-final rejection filed 7 
Applicant’s amendments to claims 1 and 18 are sufficient to overcome the objections to claims 1 and 18 made in the non-final rejection filed 7 October 2020.  The objections to claims 1 and 18 have been withdrawn.
Applicant’s amendments to claim 18 are sufficient to overcome the prior 35 U.S.C. 112(a) rejection of claims 18-21 made in the non-final rejection filed 7 October 2020.  The prior 35 U.S.C. 112(a) rejection of claims 18-21 has been withdrawn.
Applicant’s amendments to claims 6-9 and 18 are sufficient to overcome the prior 35 U.S.C. 112(b) rejections of claims 6-9 and 18-21 made in the non-final rejection filed 7 October 2020.  The prior 35 U.S.C. 112(b) rejections of claims 6-9 and 18-21 have been withdrawn.
Applicant’s arguments, see remarks, pp. 10-12, filed 7 January 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-9, 12-17, and 22 have been fully considered and are persuasive.  Applicant argues that the prior art fails to teach or suggest the limitation, “the die connectors on the second routing die being a different size in a plan view than the die connectors on the first routing die in a plan view.”  Applicant further argues that In re Rose and In re Woodruff are not applicable to the claim.  Please see the reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 1-9, 12-17, and 22 have been withdrawn. 
Applicant’s arguments with respect to amended claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any 

Allowable Subject Matter
Claims 1-9, 12-17, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the package of claim 1 and the method of claim 12 in the combination of limitations as claimed, noting particularly the limitation, “the die connectors on the second routing die being a different size in a plan view than the die connectors on the first routing die in a plan view.”
Zhai ‘422 in view of Hatano et al. (US Patent Application Publication 2006/0226527, hereinafter Hatano ‘527) of record, Meyer-Berg (US Patent Application Publication 2007/0080442, hereinafter Meyer-Berg ‘442) of record, and Chiang et al. (US Patent Application Publication 2018/0061767, hereinafter Chiang 767) of record teach the package of claim 1 substantially as claimed for the reasons set forth in the non-final rejection filed 7 October 2020.  Zhai ‘422, Lin ‘142, Kim ‘571, and Meyer-Berg ‘422 teach the method of claim 12 substantially as claimed for the reasons set forth in the non-final rejection filed 7 October 2020.  However, none of these references explicitly teach the additional limitation, “the die connectors on the second routing die being a different size in a plan view than the die connectors on the first routing die in a plan view.”
Vaidya et al. (US Patent Application Publication 2019/0006264) teaches (FIG. 1) modifying the size and pitch of bond pads (103) of a routing die (100) based on the 
Liu et al. (US Patent Application Publication 2015/0333039) teaches (FIG. 1A) a first die (202) and a second die (204) each having differently-sized contacts (210, 212, 214, and 216) ([0023]).  However, the contacts of these two dies are interconnected in such a way that would not accommodate a second die having die connectors being a different size than die connectors on a first routing die.
Lin et al. (US Patent Application Publication 2015/0243620; FIG. 1) and Uno et al. (US Patent Application Publication 2013/0001792; FIG. 2) teach integrated circuit dies having contacts of different sizes along the perimeters.  However, neither of these references describe interconnections with a second integrated circuit die using a routing die.
Claims 2-9, 13-17, and 22 are allowed based upon their dependency from allowable claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893     

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893